United States Court of Appeals
                            For the Eighth Circuit


                     ___________________________

                             No. 12-4006
                     ___________________________

                            Frederick James Davis

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

       St. Louis County; Charles Dooley; Julia Childrey; Fred Rottnek

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                        Submitted: August 30, 2013
                         Filed: September 5, 2013
                              [Unpublished]
                              ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________
PER CURIAM.

      Frederick James Davis appeals following the district court’s1 adverse entry of
judgment on a jury verdict in his 42 U.S.C. § 1983 action. Davis’s assertions of error
are vague and conclusory, however, see Milligan v. City of Red Oak, Iowa, 230 F.3d
355, 360 (8th Cir. 2000) (per curiam) (where party fails to support assertion with
argument or legal authority, issue is deemed waived), or require a trial transcript for
meaningful review, see Kelly v. Omaha Hous. Auth., 721 F.3d 560, 562 (8th Cir.
2013) (it is appellant’s duty to order trial transcript; it is important to reviewing court
that appellant bring before court all parts of proceedings below necessary for
determination as to validity of claimed error). The judgment is affirmed. See 8th Cir.
R. 47B.
                         ______________________________




      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-